Citation Nr: 9917511	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  99-01 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and J.C.H, Ph.D.


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to June 
1969.

This appeal arose from a December 1997 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.  In March 1999, the veteran, his wife and 
his treating psychologist testified at a video conference 
hearing held before a member of the Board of Veterans' 
Appeals (Board).


FINDING OF FACT

The veteran's subsequently diagnosed PTSD is not shown to 
have its origins in his military service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. 
§ 3.304(f) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

In order to establish entitlement to service connection for 
PTSD, there must be medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).

The veteran's DD-214 form indicated that he was not involved 
in any campaigns or combat and received no injuries.  His 
personnel records revealed that he was stationed in Germany 
from September 16, 1967 to May 1, 1968 and in Okinawa, Japan 
beginning March 1, 1969.  He was given a hardship discharge 
in June 1969 due to the death of his mother.  There was no 
indication that he served in Vietnam.  He had been awarded 
the National Defense Service Medal and a Parachute Badge.  
His primary military occupation was listed as parachute 
packer and rigger.  During his service, he was given secret 
security clearance.

A review of the service medical records indicated that he was 
psychiatrically normal at the time of entrance onto active 
duty in November 1966.  There were no psychiatric complaints 
made during his tour of duty.  A separation examination was 
conducted in May 1969; he offered no complaints of a 
psychiatric nature and he was noted to be psychiatrically 
normal.

The veteran was treated on an outpatient basis by VA between 
March 1996 and October 1997.  After psychological testing was 
conducted in March 1986, an Axis I diagnosis of an adjustment 
disorder with mixed anxiety and depressed mood was diagnosed.  
The Axis II diagnosis was rule out personality disorder with 
histrionic and narcissistic features.  On April 17, 1997, he 
reported with complaints of sudden rages and episodes of 
suicidal ideation that had begun about five months before.  
He also complained of onset insomnia, decreased 
concentration, irritability, symptoms of heightened arousal 
(such as a startle response and rages), nightmares and cold 
sweats.  He claimed that he had been in the Special Forces in 
Vietnam and that he had been responsible for training Thai 
Rangers.  He hinted at combat in Laos and reported suffering 
multiple wounds.  He would not give any details, commenting 
that there was no statute of limitation on murder (which is 
how he described what he did in Vietnam).  On May 27, 1997, 
he again noted that he had served in the Special Forces 
during the Vietnam era.  Over the last year, he reported 
beginning to suffer from intrusive thoughts, nightmares, 
sleep disturbances and flashbacks of combat-related 
incidents.  He was alert and oriented in four spheres.  His 
mood was anxious and his affect was appropriate.  His memory 
appeared to be intact.  He seemed to be paranoid about any 
disclosure of his active duty.  He indicated that he avoided 
reminders of the war, had a startle response, anger 
outbursts, severe depression and stress.  The diagnosis was 
severe PTSD.  He continued to be seen for his irritability 
and flashbacks.  On October 2, 1997, he reiterated that he 
had been in Vietnam, but commented that he could not talk 
about his stressors because of the secrecy act.  He noted 
that he had re-experiencing dreams, sleep trouble, 
hypervigilance, avoidance of reminders, trouble with anger 
control and depression.  He indicated that evidence of his 
participation in the Special Forces had not yet been 
declassified.

In October 1997, the veteran submitted a statement pertaining 
to his claimed stressors.  He stated that a teammate of his 
had been shot in the head and that he had had his flesh and 
bones spattered on him; he also claimed that he had grabbed 
an enemy scout and stabbed him in the throat.  He commented 
that he was choking on the man's blood and would have died 
himself if another teammate had not pulled him away.  
Finally, he indicated that he had watched an old woman die 
and still dreams about her face and her struggles.

A December 1997 treatment note indicated that the veteran had 
failed to report to a July 1997 VA examination because of his 
anxiety about the examination.  The examiner indicated that 
he was still concerned about the veteran's tendencies to have 
aggressive ideations and behavior in the past.

VA examined the veteran in January 1998.  He stated that he 
had been in the Army "loading planes" from 1966 to 1969.  
He claimed that he had been in combat although he had not 
been wounded.  He claimed to have seen a private psychiatrist 
in the 1970's for bad dreams.  Currently, he indicated that 
he wakes up sweating, screaming and crying.  He ruminates 
about combat experiences on a daily basis, and avoids 
reminders, such as combat movies.  While he indicated that 
the sound of helicopters makes him a little anxious, he is 
glad to hear them because they rescued him in Vietnam.  He 
also reported a startle response and poor sleep.  He claimed 
that he had been trained by the CIA to infiltrate countries 
such as Thailand and Laos in order to "terminate" 
unproductive or unreliable civilians.  The mental status 
examination found no unusual motor activity and his speech 
was fluent without evidence of flights of ideas or looseness 
of associations.  His mood and affect were suspicious.  He 
denied hallucinations and delusions.  His history was 
consistent with PTSD.  The examiner commented that the claims 
folder had not been reviewed.  However, PTSD was diagnosed.  
A Global Assessment of Functioning (GAF) Score of 60 was 
assigned.

In September 1998, the U.S. Armed Services Center for 
Research of Unit Records (formerly the Environmental Support 
Group), responded to a request for a search of records 
pertaining to the veteran's unit, the 5th Special Forces 
Group, 1st SF, for the period spanning February to April 
1969.  They provided a copy of the Operational Report-Lessons 
Learned for this period.  These records revealed the units 
location, missions, operations, significant activities and 
combat actions.  No specific reference was made to the 
veteran in the records.  It was commented that in order to 
verify specific combat incidents, the veteran would have to 
provide as specific a date as possible, the type and location 
of the incident, full names of any causalities, the unit 
designation to the company level of those involved and the 
designations of other units involved.  To get more 
information about causalities, they would need the 
individual's name, complete unit designation to the company 
level, whether the person was killed or wounded and a brief 
description of the incident.  Without this specific 
information, it would not be possible to provide verification 
of the incidents reported by the veteran.

In March 1999, the veteran, his spouse and his treating 
psychologist testified before a member of the Board via a 
video conference hearing.  He claimed that he had served in 
Vietnam.  He indicated that once he got to Okinawa, the CIA 
took over and he was trained to infiltrate into countries, 
such as Thailand and Laos, in order to neutralize unreliable 
agents.  He claimed to have killed 4 to 5 people a day.  He 
again reported the two incidents noted above (the teammate 
being shot and stabbing the enemy scout in the throat) as 
being most stressful to him.  However, despite reassurances 
that he would not be prosecuted, he refused to reveal the 
name of the individual who was reportedly shot.  He stated 
that he could not provide such detailed information because 
it was still classified.  His treating psychologist, who had 
been treating the veteran for about a year and a half, 
indicated that he was clearly exhibiting PTSD symptoms.  He 
stated that the veteran had been involved in combat incidents 
that would result in PTSD symptoms.  He suffered from social 
alienation, increased startle response, hypervigilance, 
paranoia, intrusive thoughts and depression.  He also had 
poor impulse control.  The examiner indicated that he had 
learned of the claimed stressors from the veteran.  The 
veteran's wife indicated that he experienced nightmares and 
stated that she was afraid that he might become violent.

After a careful review of the evidence of record, it is found 
that that evidence does not support a finding of entitlement 
to service connection for PTSD.  The objective evidence of 
record does not indicate that the veteran was involved in 
combat.  His principle military occupation was parachute 
packer.  There was also no indication that he actually served 
in Vietnam; rather, his personnel records revealed that he 
served in Germany and Okinawa, Japan.  Moreover, he was not 
awarded either the Vietnam Service Medal or the Vietnam 
Campaign Medal.  While he stated on one occasion that he had 
suffered multiple wounds (which he later denied), the 
objective service medical records contained no reference to 
the infliction of any combat-related wounds or injuries 
during service.  According to Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993), when it has been determined that a veteran was 
not engaged in combat, "...the veteran's lay testimony, by 
itself, will not be enough to establish that occurrence of 
the alleged stressor.  (cite omitted).  Instead, the record 
must contain service records which corroborate the veteran's 
testimony as to the occurrence of the claimed stressor."  
See also Swann v. Brown, 5 Vet. App. 229 (1993); Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  It is noted that the 
record does not contain any corroboration that the veteran 
experienced or witnessed an event which resulted in a 
response of intense fear, helplessness or horror.  While he 
has claimed that a teammate was shot in the head and that he 
was covered with blood and bone fragments and that he had to 
stab an enemy scout in the throat, there is no confirmation 
in the record that these events occurred.  He has refused to 
provide specific information about these claimed events; 
thus, the U.S. Armed Services Center for Research of Unit 
Records was unable to confirm these claimed stressors.  
Therefore, it is found that there is no objective evidence of 
record to support a finding that the veteran was exposed to 
combat.

While the record contains diagnoses of PTSD based upon the 
history as provided by the veteran (both his treating 
psychologist and the January 1998 VA examiner admitted that 
they had not reviewed his folder), it is concluded that the 
record does not contain documentation of a corroborated 
stressor to support these diagnoses.  Therefore, it is 
concluded that the preponderance of the evidence is against 
the veteran's claim for entitlement to service connection for 
PTSD.


ORDER

Service connection for PTSD is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

